DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

	
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to claims filed on 2/14/2022. 
Claims pending in the case: 1-27
Claims added: 24-27

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 7-9, 14-16, 21-23, 26-27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 20120324495) in view of Chai (US 20120066602).
Chai not used in the prior office action.

Regarding claim 1, Matthews teaches, a method comprising: determining, by a computing device and based on information indicating selection of a content item for output via a first screen device (Matthews: [21-22]: receive selection of a content item and display content), one or more applications related to the content item (Matthews: [27]: determine supplementary content; [36]: “once the contextually-related content has been obtained, it is presented to the viewer”); 
causing output, via the first screen device, of the content item and an icon (Matthews: [31-33, 36]: display links to supplementary content (icons)), 
wherein the icon is selectable to trigger one or more of: 
download, …, of at least one of the one or more applications, or 
launch, …, of the at least one of the one or more applications (Matthews: [31, 33, 36]: links/icons to launch supplementary content).
However Matthews does not specifically teach, wherein the icon is selectable to trigger one or more of: 
download, to a second screen device, of at least one of the one or more applications, or launch, by the second screen device, of the at least one of the one or more applications 

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews and Chai because the combination would enable the user to launch one of the supplementary content on a second device. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would add flexibility to the system where the companion content item displayed on one device may be launched in another device. With this combination the user has the option to view related content in a device other than the one presenting the primary content.

Regarding claim 2, Matthews and Chai teach the invention as claimed in claim 1 above and further, further comprising: determining, based on occurrence of a particular event of a plurality of sequential events associated with the content item, one or more additional applications related to the particular event (Matthews: [7-8]: display supplementary content based on identity information; [10]: identity information may be particular scene or objects in a scene); and 
sending an additional icon for output at the first screen device, wherein the additional icon is configured to, after being selected, cause a download, or launch, of at least one of the one or more additional applications at the second screen device (Matthews: [10]: display 

Regarding claim 7, Matthews and Chai teach the invention as claimed in claim 1 above and further, further comprising: sending a listing of a plurality of content items for output by the first screen device, wherein the listing comprises a portion of a program guide listing for outputting the icon; and receiving, by a computing device, a selection of the content item from a listing of a plurality of content items (Mandalia: [24]: view content from a program guide).

Regarding Claim(s) 8 and 15, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 9, this/these claim(s) is/are similar in scope as claim(s) 2 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 14 and 21, this/these claim(s) is/are similar in scope as claim(s) 7. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 16, this/these claim(s) is/are similar in scope as claim(s) 2 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 22, Matthews, Chai teach the invention as claimed in claim 1 above and further, further comprising: receiving, via the first screen device, a selection of the icon; and causing, based on the selection of the icon, download, to the second screen device, of at least one of the one or more applications (Matthews: [31, 33, 36]: display links to supplementary content (icons)) (Chai: [11-13]: a content icon may be dragged to trigger content sharing such that the content automatically downloads and launches in a second device).

Regarding claim 23, Matthews and Chai teach the invention as claimed in claim 1 above and further, further comprising: causing output, via the first screen device, of the content item, wherein the causing output of the icon is based on a current time position in the output of the content item (Mandalia: [32]: present content based on what is happening within the primary content).

Regarding claim 26, Matthews and Chai teach the invention as claimed in claim 1 above and further, further comprising: based on receiving an indication of a selection of the icon, causing a download, to the second screen device, of at least one of the one or more applications (Chai: [11-13, 27]: a content icon may be dragged to trigger content sharing such that the content automatically downloads and launches in a second device).

Regarding claim 27, Matthews and Chai teach the invention as claimed in claim 1 above and further, further comprising: based on receiving an indication of a selection of the icon, causing a launch, by the second screen device, of the at least one of the one or more .

Claim 3, 10, 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 20120324495) in view of Chai (US 20120066602) in further view of Mandalia (US 20140089967).

Regarding claim 3, Matthews, Chai teach the invention as claimed in claim 1 above and further, further comprising: selecting, based on one or more factors, a plurality of applications; and sending a plurality of icons to be output at the first screen device, wherein each of the plurality of icons corresponds to one of the plurality of applications (Matthews: [7-8]: display supplementary), but not specifically,
wherein at least one of the plurality of applications is configured to output supplemental content at the second screen device contemporaneously with an output of the content item at the first screen device.
Mandalia teaches, wherein at least one of the plurality of applications is configured to output supplemental content at the second screen device contemporaneously with an output of the content item at the first screen device (Mandalia: [18, 20, 43]: enable user to view secondary content while displaying primary content. Secondary content output may be on a second device).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Chai and Mandalia because the 

Regarding Claim(s) 10 and 17, this/these claim(s) is/are similar in scope as claim(s) 3. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 4-6, 11-13, 18-20, 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 20120324495) and Chai (US 20120066602) in further view of Vehovsky (US 20140325359).

Regarding claim 4, Matthews, Chai teach the invention as claimed in claim 1 above but not, further comprising: sending item description information corresponding to the icon, wherein the item description information comprises a preview of features of the at least one of the one or more applications.
Vehovsky teaches, sending item description information corresponding to the icon, wherein the item description information comprises a preview of features of the at least one of the one or more applications (Vehovsky: [39]: thumbnail with overview of the related content and option to preview).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Chai and Vehovsky because the 

Regarding claim 5, Matthews, Chai teach the invention as claimed in claim 1 above and further, further comprising: receiving, based on information indicating an input received via the at least one of the one or more applications, content from the second screen device (Matthews: [8]: user input to play a video causes supplemental content to be received and displayed) (Chai: [11-13]: a content icon may be dragged to trigger content sharing between two devices – receive from second device), 
But not, wherein the content comprises a social media post for display at the first screen device, wherein the social media post is based on input received at the second screen device.
Vehovsky teaches, wherein the content comprises a social media post for display at the first screen device, wherein the social media post is based on input received at the second screen device (Vehovsky: [55, 59, 73, 78]: related content may be social media feeds created in a second device).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Chai and Vehovsky because the systems are in the field of presenting related companion content to the user. One of ordinary 

Regarding claim 6, Matthews, Chai teach the invention as claimed in claim 1 above and further teach, further comprising: receiving, based on information indicating an input received via the at least one of the one or more applications, content from the second screen device (Chai: [11-13]: a content icon may be dragged to trigger content sharing between any two devices), 
But not, wherein the content comprises a positional marker for display at the first screen device.
Vehovsky teaches, wherein the content comprises a positional marker for display at the first screen device (Vehovsky: [21, 58]: content may have time marker for easy navigation; match related content to time markers in the video).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Chai and Vehovsky because the systems are in the field of presenting related companion content to the user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would improve the system by providing a time marker to display the portion of the video being displayed and also enable displaying related content is the relevant positions in the video. The combination provides “a mechanism that allows a video to be played while presenting additional contextually relevant content to the viewer of the video in a single, related experience” (see Vehovsky [3]).

Regarding Claim(s) 11-13, this/these claim(s) is/are similar in scope as claim(s) 4-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 18-20, this/these claim(s) is/are similar in scope as claim(s) 4-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.	

Regarding claim 25, Matthews and Chai teach the invention as claimed in claim 1 above and further, wherein the causing output causes the icon to appear… on the first screen device (Matthews: [27]: determine supplementary content; [36]: “once the contextually-related content has been obtained, it is presented to the viewer”), 
But not specifically, adjacent to the content item.
Vehovsky teaches, adjacent to the content item (Vehovsky: [73-74]: related content may be displayed adjacent to the content item).
The same motivation to combine the prior arts, stated above applies.

Claim 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthews (US 20120324495) and Chai (US 20120066602) in further view of Kelley (US 20120185905).
Kelley not used in the prior office action.

Regarding claim 24, Matthews, Chai teach the invention as claimed in claim 1 above but not, wherein the causing output causes the icon to cover a portion of the content item on the first screen device.
Kelley teaches, wherein the causing output causes the icon to cover a portion of the content item on the first screen device (Kelley: Fig. 2, [16, 36]: icons may cover a portion of the content item).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Matthews, Chai and Kelley because the combination would enable displaying icons of related content over the content being presented. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would improve the system by presenting relevant content during the parts of the program for which it has relevance in a way easily apparent to the user (see Kelley [5]).

Response to Arguments
Applicants’ 35 U.S.C. § 103 argument on the independent claims have been fully considered and pertain to the amended sections of the claim. The arguments are moot in view of the rejection presented above using a different prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.